Mb. Justice Aldrey
delivered the opinion of the court.
Pursuant to a writ issued out of the District Court of San Juan, Section 2, ordering the attachment of property belonging to either or both of the defendants in an action of debt brought by the Banco Comercial de Puerto Rico against Juan Gómez Tudela (now his succession) and José Rodríguez Pérez to secure the effectiveness of such judgment as might he entered in the said action, the marshal of the said court attached *665three houses belonging to Juan Gómez Tndela and presented for record in the Registry of Property of San Juan, Section 1, his notice of the attachment.
The registrar having refused to enter the said notice on •the ground that the attached property was not recorded in the name of the defendant succession but in that of Juan Gó-mez Tndela, assigning also the curable defect that although there were two defendants the property was attached as belonging to one of them and it did not appear that the debt was ■solidary, the said bank took the present appeal, praying that the decision of the registrar be reversed and that he be required to enter the notice of attachment without the curable defect assigned by him.
As we held in the case of Alvarez et al. v. Registrar of San Juan, ante page 400, the fact that the property attached in this case is not recorded in the name of the heirs is no bar to the entry of the notice of the attachment; and subdivision 1 of .article 92 of the Regulations for the execution of the Mortgage Law, cited by the registrar in his brief, is no ground for his refusal, for its provision that if the ownership of the properties attached is recorded in favor of a person other than the person against whom the attachment has been issued, a cautionary notice shall be denied, is not applicable to cases like the present, which, for the better administration of jus-lice, are subject to the provisions of subdivision 4 of article 126 of the said Regulations, which reads as follows:
“Article 126. — Cautionary notices shall contain the following details, according as the cases may be:
# # # # # # #
“Fourth. — If the cautionary notice should be requested after the death of the possessor of the estate or right against which it is to be entered, and before its record in favor of the person succeeding him to said estate or right, the date of the death, that of the will, if there should be any, the name of the notary before whom it was made, and that of the heir, shall be stated, and if none shall have been designated, a statement to the effect that judicial proceedings have been instituted for the declaration of heirs; and if the *666declaration shall have been made, the names, surnames, and residence of the heirs, and the date of the decree by which they were so declared.”
Although the registrar based his refusal exclusively on the ground that the attached property was recorded in the name of Juan Grómez Tudela and not in that of his succession, the defendant, he now contends in his brief that inasmuch as the documents enumerated in subdivision 4, supra, were not presented in the registry, he was unable to make the entry.
The right to the entry is recognized by the said rule and the failure in this case to present the documents mentioned therein can have no other effect than the assignment of a defect susceptible of correction.
As to the curable defect pointed out b3r the registrar in his decision, that the proper-ties were attached as belonging to one of the defendants without showing that the debt was solidary, it will suffice to say that there was no need to recite this detail in the notice presented, for as the court ordered the attachment of property of either of the defendants, its order should have been respected by the registrar, who is not empowered to pass upon the justice or injustice of decisions of the courts, and also because the court’s decision implies that the debt was solidary.
For the reasons stated the decision appealed from should be reversed in all its parts and the registrar ordered to record the notice with the curable defect that the documents enumerated in subdivision 4 of article 126 of the Regulations for the execution of the Mortgage Law were not presented.

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.